 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    YASIR MEHMOOD,                                    No. 2:18-CV-2873-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    UNITED STATES, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s complaint (Doc. 1).

19                  The court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                  I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff names the United States and the United States Attorney General as

 9   defendants. According to plaintiff, he was arrested on federal criminal charges in April 2012 and

10   subsequently “bailed out” on a $50,000.00 appearance bond secured by his house. Plaintiff states

11   he cut his ankle GPS monitor unit in February 2013, but did not flee. Plaintiff was re-arrested in

12   March 2013 and the appearance bond was forfeited. Plaintiff states he was sentenced in

13   February 2017 and remanded to Immigration and Customs Enforcement (ICE) custody, where he

14   remains in custody. Plaintiff claims forfeiture of the appearance bond violated his constitutional

15   and statutory rights because he never failed to appear and, therefore, did not violate the terms of

16   his pre-trial release. According to plaintiff, the conditions of his release did not include a

17   prohibition on removing his ankle monitor.

18

19                                            II. DISCUSSION

20                  The court finds plaintiff’s complaint currently fails to state a claim for relief
21   because the factual allegations are not only implausible, they appear to be false. A review of

22   court files reflects a criminal complaint was filed against plaintiff on April 6, 2012, in United

23   States v. Mehmood, 2:12-CR-0154-JAM.1 A review of the docket for that case reflects plaintiff

24
            1
                     Error! Main Document Only.The court may take judicial notice pursuant to
25   Federal Rule of Evidence 201 of matters of public record. See U.S. v. 14.02 Acres of Land, 530
     F.3d 883, 894 (9th Cir. 2008). Thus, this court may take judicial notice of its own records. See
26   Chandler v. U.S., 378 F.2d 906, 909 (9th Cir. 1967). Moreover, while the court must construe the
     alleged facts in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416 U.S. 232, 236
27   (1974); see also Hosp. Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976); Barnett v.
     Centoni, 31 F.3d 813, 816 (9th Cir. 1994) (per curiam), the court may consider judicially-
28   noticeable materials, see Barron v. Reich, 13 F.3d 1370, 1377 (9th Cir. 1994).
                                                         2
 1   was released on a $50,000.00 appearance bond with conditions of release. Specific conditions of

 2   release were filed on April 16, 2012, and include a requirement for an ankle monitor. On the

 3   same day, plaintiff signed a “Notice to Defendant Being Released” acknowledging the conditions

 4   of release. Given these judicially-noticeable facts, coupled with plaintiff’s admission that he

 5   removed his ankle monitor, it does not appear there is any basis for plaintiff’s current claim he

 6   was denied due process in the context of the conditions of his release or forfeiture of the

 7   appearance bond. In the interest of justice, however, and to allow plaintiff a full and fair

 8   opportunity to make a record supporting his claim, the court will permit plaintiff leave to amend.

 9

10                                          III. CONCLUSION

11                  Because it is possible that the deficiencies identified in this order may be cured by

12   amending the complaint, plaintiff is entitled to leave to amend prior to dismissal of the entire

13   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

14   informed that, as a general rule, an amended complaint supersedes the original complaint. See

15   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

16   amend, all claims alleged in the original complaint which are not alleged in the amended

17   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

18   plaintiff amends the complaint, the court cannot refer to the prior pleading in order to make

19   plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

20   complete in itself without reference to any prior pleading. See id.
21                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

22   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

23   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

24   each named defendant is involved, and must set forth some affirmative link or connection

25   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

26   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
27   ///

28   ///
                                                        3
 1                   Finally, plaintiff is warned that failure to file an amended complaint within the

 2   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

 3   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

 4   with Rule 8 may, in the court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

 5   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

 6                   Accordingly, IT IS HEREBY ORDERED that:

 7                   1.       Plaintiff’s complaint is dismissed with leave to amend; and

 8                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

 9   service of this order.

10

11

12   Dated: November 21, 2018
                                                             ____________________________________
13                                                           DENNIS M. COTA
14                                                           UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
